The Vice-Chancellor decided :
that as the money was earned at the time the bill was filed, it belonged to the defendant then, although it might not be the rule of the custom house to pay it until afterwards; and, consequently, that it was liable to be applied towards paying the judgment of the complainant. The court considered it different to the ordinary case of the salary of a custom-house officer, which really is *458not due, as well as not payable, until the quarter day has come, (a)

) This decision corresponds with the views of his honor, the Chancellor, in the case of Browning v. Be.ttis, decided about the same time.